Lumpkin, J.
(After stating the foregoing facts.)
The case before us is controlled by former decisions of this court. In Savannah, Florida and Western Ry. v. Harper, 70 Ga. 120, the following ruling was made: “Where general damages have been recovered for a personal tort, if they are so excessive as to lead the court to suspect bias or prejudice, he may grant a new trial; but the judge has no power to say that- the verdict in such case should not exceed a specified sum, and to require the plaintiff to write off a portion of.the damages, and thereupon refuse a new trial. Aliter,. in actions on contracts or for torts to property, the value of which may be ascertained, and in relation to which fixed rules for measuring damages are recognized.” Mr. Justice Hall in a learned and elaborate opinion discussed the power of the judge in such cases, the limitation thereon, and the reasons therefor, in the light of the common law and the statutes of this State. The only difference between the action of the .presiding judge there and in the present case is that in the former case he stated in his order that a new-trial would be granted unless a certain amount should be written off from the verdict by the plaintiff; which was done, and. the defendant excepted. Here the bill of exceptions shows that the judge stated orally that he would not approve a verdict in favor of the plaintiff in excess of a certain amount; whereupon counsel for the plaintiff wrote off all in excess of that amount, and the motion for a new trial was overruled; to which the defendant excepted. The order on its face shows that the overruling of the motion for a new trial was affected or influenced by this “voluntary” (?) writing off of a part of the verdict. In Savannah, Florida and Western Ry. Co. v. Godkin, 104 Ga. 655 (30 S. E. 378, 69 Am. St. R. 187), the general rule was again stated. But cases of tortious. *798homicide were passingly referred to as exceptions; and the cases of Carlisle v. Callahan, 78 Ga. 320 (2 S. E. 751), and Central Railroad v. Crosby, 74 Ga. 737 (58 Am. R. 463), were cited. It was held that the mere voluntary writing off of a part of the verdict by the plaintiff was not in itself a ground for reversal, where it did not appear that this was done on the suggestion of the presiding judge or that his refusal of a new trial was influenced by the reduction of the verdict; and where this court could not say that the ver■diút as originally rendered by the jury was so excessive as to lead the court to suspect bias or prejudice on the part of the jury. See also Brunswick Light etc. Co. v. Gale, 91 Ga. 813 (18 S. E. 11); Central of Ga. Ry. Co. v. Harden, 113 Ga. 453 (38 S. E. 949); Thompson v. Warren, 118 Ga. 644 (45 S. E. 912); McIntyre v. McIntyre, 120 Ga. 67 (47 S. E. 501, 102 Am. St. R. 71).
In Central of Georgia Ry. Co. v. Perkerson, 112 Ga. 923 (38 S. E. 365, 53 L. R. A. 210), suit was brought by a widow for the homicide of her husband. Proof was made as to his earnings, and the mortality and annuity tables were introduced in evidence. The jury returned a verdict in favor of the plaintiff for $10,833.33. The defendant moved for a new trial. The motion was overruled except as to the ground complaining that the verdict was excessive, upon which ground the judge ordered that a new trial be granted unless the plaintiff should write off from the verdict a ■designated amount. The plaintiff complied with the requirement; and a new trial was thereupon refused. The defendant excepted. This court he]d that “The trial judge has no power to order that, as a condition to the refusal of a new trial, a portion of the verdict shall be written off as excessive, except where, from the application of the law to the evidence, the excess can be accurately ascertained.” In the opinion Mr. Justice Fish reviewed various cases, including the Carlisle case in 78 Ga. 320 (2 S. E. 751), and the Central Railroad case, 74 Ga. 734 (58 Am. R. 463). The decision in the ■case of Savannah, Florida and Western Ry. v. Harper, 70 Ga. 119, was approved, and certain later decisions, which were not in harmony with it, were disapproved.
If the question were an original one, something might be said in favor of the practice adopted in some other States, where, if the presiding judge approves the finding so far as the question of liability is concerned, and thinks that the plaintiff is entitled to re*799cover against the defendant, but that the amount found is too large to be approved by him, he may allow a certain amount to be written off, and if the excess be voluntarily relinquished, the amount of the verdict would no longer be cause for a new trial. Bleckley, C. J., in Augusta Ry. Co. v. Glover, 92 Ga. 132 (15), 149 (18 S. E. 406), said: “Why should there be a new trial solely for the purpose of reducing the damages, when the plaintiff had voluntarily relinquished all that could be treated as excess ?” But it did not appear there that the presiding judge by suggestion or order caused the reduction of the verdict, or made it a condition for the refusal of a new trial. The rule appears to be too well settled now in this-•State to discuss it as an open question. Under the authorities referred to above and other decisions cited in them, a reversal must result. It was argued that the point was not sufficiently made by the bill of exceptions. But it was quite as clearly made as in other cases cited above, and was sufficiently raised. ■

Judgment reversed.


All the Justices concur, except Atkinson, J., disqualified.